

 
Exhibit 10.7
 
FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED
MUTUAL SERVICES AGREEMENT
 


 
This First Amendment to the Second Amended and Restated Mutual Services
Agreement (the "Amendment") is made and entered into effective as of this 20th
day of July, 2010 by and between CHARTER COMMUNICATIONS, INC., a Delaware
corporation ("CCI") and CHARTER COMMUNICATIONS HOLDING COMPANY, LLC, a Delaware
limited liability company ("CCHC").
 
WITNESSETH:
 
WHEREAS, CCI and CCHC are parties to that certain Second Amended and Restated
Mutual Services Agreement dated June 19, 2003 (the "Agreement") that provides
for the mutual sharing of certain services, assets and rights upon the terms and
conditions more fully set forth therein.
 
WHEREAS, the parties desire to amend the terms of the Agreement to provide for
automatic renewal of the term of the Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.
 
AGREEMENTS:
 
1.           Amendment of Term.  Section 3 (Term) of the Agreement is amended to
provide that the Agreement shall be automatically renewed for rolling ten (10)
year periods following the expiration of the initial ten (10) year term
originally provided in the Agreement (the "Initial Term") or any subsequent
additional ten (10) year term pursuant to the terms of this Amendment (each, a
"Renewal Term" and together with the Initial Term, collectively or individually,
the "Term") unless either party provides written notice of its intent not to
renew not less than sixty (60) days prior to the expiration of the then-current
ten (10) year Term.  The Agreement, as amended hereby, may be terminated upon
written notice any time as provided in Section 3, provided that, the written
notice required shall be increased from thirty (30) days written notice to sixty
(60) days written notice. Pursuant to the terms of the Agreement and Section 3,
as amended hereby, the parties shall remain obligated, notwithstanding any
termination or expiration of the Term, to pay for any incurred or accrued fees
or expenses arising prior to such termination or expiration in accordance with
the terms thereof.
 
2.           Miscellaneous.  All capitalized terms not otherwise defined herein
shall have the meaning set forth in the Agreement.  This Amendment inures to the
benefit of, and binds the parties and their respective successors and
assigns.  Except as expressly set forth herein, all of the terms, conditions and
covenants contained in the Agreement shall remain unmodified and in full force
and effect.
 


 
[The remainder of this page is intentionally left blank.  Signature pages
follow.]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed the foregoing First
Amendment to the Second Amended and Restated Mutual Services Agreement effective
as of the day and year first above written.
 
"CCI"
 
CHARTER COMMUNICATIONS, INC.,
a Delaware corporation


 
By:    /s/ Eloise E. Schmitz
        Eloise E. Schmitz, Executive Vice President and
        Chief Financial Officer
 
"CCHC"
 
CHARTER COMMUNICATIONS HOLDING COMPANY, LLC,
a Delaware limited liability company
 


 
By:    /s/ Eloise E. Schmitz
        Eloise E. Schmitz, Executive Vice President and
                Chief Financial Officer
 


 

